Citation Nr: 1730231	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-26 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decisions of the RO in Phoenix, Arizona.

The Veteran testified before the undersigned Veterans Law Judge during a November 2016 Travel Board hearing, the transcript of which is included in the file.  

During the hearing, the Veteran submitted additional evidence in support of his claim with a waiver of review by the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The Veteran's hypertension is attributable to service.  


CONCLUSION OF LAW

Hypertension was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hypertension must be confirmed by readings taken two or more times on at least three different days.  Hypertension is defined as diastolic blood pressure predominately at 90 mm or greater; or, systolic blood pressure predominately at 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

There is no dispute that the Veteran has a current hypertension disability.  See e.g. August 2012 VA examination report. 

Next, there is no dispute that there was at least one blood pressure reading during service that was abnormal.  In this regard, the Veteran's service separation examination recorded a blood pressure reading of 150/96.  Thus, the requirement for in-service incurrence is met. 

Thus, the case turns on whether the Veteran's current hypertension disability is related to the elevated blood pressure reading in service.  For the reasons explained below, the Board finds the evidence is at least in equipoise.  

Weighing in favor of the claim are letters from the Veteran's private physicians as follows.  A March 2011 letter from the Veteran's private cardiologist, Dr. T.M. opined that the Veteran's elevated blood pressure reading at service separation documents the presence of hypertension in service.  The Board places a high probative value on the private opinion; as Dr. T.M. was the Veteran's treating physician, reviewed the pertinent service treatment records, was familiar with the Veteran's medical history, and is an expert in the field of cardiology. 

The Veteran's private physician, Dr. M.P. also submitted a letter on the Veteran's behalf in November 2016 opining that the Veteran acquired hypertension while serving in the military.  Dr. M.P. explained that the opinion was based on review of service entrance and separation physical examination reports, in addition to being familiar with the Veteran's medical history as his family physician.  Dr. M.P.'s opinion is probative; as he reviewed the pertinent service records and was familiar with the Veteran's medical history.  

Another physician, Dr. J.A. also submitted a letter on the Veteran's behalf noting that the Veteran may have developed hypertension during service. 

Also weighing in favor of the claim are the Veteran's competent and credible statements that he began receiving treatment for hypertension in the mid-1970's.  He could not pin point an exact date for the first diagnosis but offered competent and credible testimony that he was diagnosed with hypertension at some point prior to 1975.  See Transcript (T.) page 4.  He remembered that he began taking medication for hypertension following emergency treatment for a kidney problem.  He remembers where he was living at the time that he was rushed to the emergency room and that he moved from that space in 1975.  Id.  All of the VA and private medical professionals have accepted the Veteran's statements regarding his history of hypertension treatment beginning in the 1970's despite a lack of medical records documenting the same.  The Board also notes the Veteran's testimony that the medical records from that time are no longer available.  The Board has no reason to doubt the Veteran's sworn testimony with respect to the start of treatment for hypertension or the statement that medical records documenting the same are no longer available.  

Weighing against the claim is the August 2012 VA examiner's opinion that it was less likely than not that the Veteran's hypertension was incurred in service.  The examiner offered multiple bases for the opinion.  First, the examiner explained that the single, elevated blood pressure reading at service separation could not diagnose hypertension; and that a single, elevated reading does not necessarily indicate a future diagnosis of hypertension.  The examiner elaborated that many factors could contribute to a single elevated blood pressure reading and that the Veteran had already reported that he had increased anxiety at the time of separation and was a heavy smoker at that time, indicating that these behaviors might have impacted the blood pressure reading.  

The August 2012 VA examiner also appeared to base the negative opinion, on the premise that there was no diagnosis in service; and one would have been recorded if it had been found in service.  The examiner noted that the Veteran was hospitalized in service in 1970 and that it could be presumed that blood pressure levels would have been checked in the hospital as routine care, and that if such levels rose to the level of hypertension, such diagnosis would have been transferred to the service treatment records.  The examiner reasoned that because the service treatment records did not indicate a diagnosis of hypertension during the November 1970 hospitalization, then the Veteran must not have had hypertension in service.  The elevated reading; however, occurred after that hospitalization during the service separation examination.

The August 2012 VA examiner also based the negative opinion on a perceived lack of treatment for hypertension during the Veteran's first few years out of service.  The examiner relied on the Veteran's statements that he was treated for anxiety and other conditions while in college following service discharge and not remember whether any physician had told him he had hypertension.  The examiner noted that blood pressure levels would have been measured as routine medical care and if the Veteran had significantly elevated readings, a diagnosis would have been made.  The medical records from that time; however, are not of record.  

The favorable opinions from Dr. T.M., a cardiologist, and Dr. M.P. are as probative as the VA examiner's opinion.  The evidence is in equipoise.  Resolving reasonable doubt in the Veteran's favor, service connection for hypertension is warranted.  


ORDER

Service connection for hypertension is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


